 Case 2:19-cv-11571-AJT-SDD ECF No. 13, PageID.37 Filed 08/26/19 Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         DETROIT DIVISION

TANISHA C. BURTON,
                                                      Case No. 2:19-cv-11571
Plaintiff,
                                                Honorable Judge Arthur J. Tarnow
       v.
INTERNATIONAL COMPUTER
SYSTEMS, INC.,

Defendant.

             STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff,

TANISHA C. BURTON and the Defendant, INTERNATIONAL COMPUTER

SYSTEMS, INC., through their respective counsel and pursuant to Federal Rule of

Civil Procedure 41, that the above-captioned case be dismissed without prejudice

with leave to reinstate within 60 days. After 60 days, the dismissal shall become

with prejudice, with Plaintiff to bear his own costs and attorneys’ fees.


Dated: August 26, 2019                  Respectfully Submitted,

TANISHA C. BURTON                       INTERNATIONAL COMPUTER SYSTEMS, INC.

/s/ Alexander J. Taylor                 /s/ David B. Shaver (with consent)
Alexander J. Taylor, Of Counsel         David B. Shaver
Counsel for Plaintiff                   Counsel for Defendant
Sulaiman Law Group, Ltd.                Surdyk, Dowd & Turner Co., L.P.A.
2500 S. Highland Ave., Ste. 200         8163 Old Yankee Street, Ste C
Lombard, Illinois 60148                 Dayton, Ohio 45458
Phone: (630) 575-8181                   Phone: (937) 222-2333
                                           1
 Case 2:19-cv-11571-AJT-SDD ECF No. 13, PageID.38 Filed 08/26/19 Page 2 of 2




ataylor@sulaimanlaw.com               dshaver@sdtlawyers.com




                          CERTIFICATE OF SERVICE

      I hereby certify that I today caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system which will

be sent to all attorneys of record.


                                                 s/ Alexander J. Taylor_____
                                                 Alexander J. Taylor




                                        2
